MATHEWS, Justice.
Harry E. Campbell died intestate on July 22, 1952. Lizzie Mae Campbell claimed to be the common-law wife of Harry E. Campbell and a dispute arose in the County Judge’s Court. Mack Campbell was the only brother of Harry E. Campbell. There were no sisters and the mother and father had predeceased him. Mack Campbell would have been the sole heir of Harry E. Campbell unless Lizzie Mae Gaskin Campbell was the common-law wife of Harry E. Campbell.
Based upon proper pleadings a hearing was had by the County Judge after which he entered his order to the effect that Lizzie Mae Gaskin Campbell was the lawful common-law wife of Harry E. Campbell at the time of his death. Mack Campbell took an appeal from the County Judge’s order and the Circuit Judge made and entered an order affirming the order of the County Judge. This appeal is from that order of the Circuit Judge.
No good purpose would be served by reciting in detail, or even summarizing, the testimony in this case. Such testimony was sufficient, if believed by the County Judge, to sustain his order and the order of the Circuit Judge affirming the order of the County Judge.
This case is controlled by the cases of Le Blanc v. Yawn, 99 Fla. 328, 126 So. 789; Spinella v. Spinella, Fla., 57 So.2d 588; and Chaachou v. Chaachou, Fla., 73 So.2d 830.
Affirmed.
ROBERTS, C. J., TERRELL, J., and MURPHREE, Associate Justice, concur.